Per Curiam:
Mr. Larry D. Wills appeals from the judgment of the Circuit Court of Jackson County, Missouri, in favor of Nationstar *808Mortgage LLC, d/b/a Champion Mortgage Company, and against Larry Wills, the Heirs at Law of Lela M. Wills, and tenants/occupants John Doe and Mary Doe. The judgment granted Nationstar possession of unlawfully detained premises after foreclosure. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 84.16(b).